[Cite as State v. Ruehlman, 2011-Ohio-6717.]


                 IN THE COURT OF APPEALS
             FIRST APPELLATE DISTRICT OF OHIO
                  HAMILTON COUNTY, OHIO



STATE OF OHIO,                                   :      APPEAL NO. C-100784
                                                        TRIAL NO. B-0809962
        Plaintiff-Appellant,                     :
                                                             O P I N I O N.
  vs.                                            :

ADAM RUEHLMANN,                                  :

    Defendant-Appellee.                          :




Criminal Appeal From: Hamilton County Court of Common Pleas

Judgment Appealed From Is: Reversed and Cause Remanded

Date of Judgment Entry on Appeal: December 28, 2011


Joseph T. Deters, Hamilton County Prosecuting Attorney, and Ronald W.
Springman, Jr., Chief Assistant Prosecuting Attorney, for Plaintiff-Appellee,

Timothy A. Smith, for Defendant-Appellant.




Please note: This case has been removed from the accelerated calendar.
                      OHIO FIRST DISTRICT COURT OF APPEALS




CUNNINGHAM, Judge.

         {¶1}   Pursuant to R.C. 2945.67 and Crim.R. 12(K), the state appeals from the

trial court’s order granting defendant-appellee Adam Ruehlmann’s motion to suppress

marijuana seized from his backpack.        A police officer had stopped Ruehlmann on

suspicion that he was engaged in a drug deal. During the brief detention, the officer had

received information over a police computer link that typically reports felony offenses

that Ruehlmann was wanted under a Florida warrant. Because the arresting officer

then possessed probable cause to arrest Ruehlmann and thus to search his backpack

incident to the lawful arrest, we must reverse.

         {¶2}   On December 22, 2009, Springfield Township police officer Peggy

Hehman was on patrol in a high-crime area plagued by drug activity. She observed

Ruehlmann, carrying a backpack, walking along North Bend Road. After sighting

Officer Hehman, Ruehlmann circled the block and frequently looked over his

shoulder at the officer’s patrol car. The occupant of a Ford Explorer parked nearby

also scrutinized Officer Hehman and Ruehlmann. Believing that he was about to

engage in a drug deal, Officer Hehman approached Ruehlmann.

         {¶3}   Officer Hehman asked if Ruehlmann needed help.            He appeared

nervous and responded that he was out for a walk. The officer asked Ruehlmann for

identification. While Ruehlmann waited outside the patrol car, Officer Hehman

entered Ruehlmann’s identification information into the patrol car’s mobile

computer terminal. Within moments, an audible tone revealed that LEADS, the Law

Enforcement Automated Data Service, had reported that Ruehlmann had an open

warrant for his arrest in Florida. Springfield Township police officer Jerry Trentman

arrived to assist. Ruehlmann informed the officers that the Florida warrant was not

valid.




                                              2
                     OHIO FIRST DISTRICT COURT OF APPEALS



       {¶4}    While the warrant was being confirmed, Ruehlmann appeared

nervous and began to move away from the officers. The officers asked if Ruehlmann

had “anything illegal on him.” He admitted that he had “some weed.” In response to

further questioning, Ruehlmann offered that he had “a pound” of marijuana. A

search of his backpack revealed 470 grams of marijuana stored in a large freezer bag.

Officer Trentman informed Ruehlmann of his right to remain silent under Miranda

v. Arizona (1966), 384 U.S. 436, 86 S.Ct. 1602. After being read the Miranda

warning, Ruehlmann admitted that he had been on the street to make a drug deal.

The Hamilton County Grand Jury subsequently returned a two-count indictment

charging Ruehlmann with marijuana possession and trafficking.

       {¶5}    Ruehlmann moved to suppress both the marijuana seized and his

inculpatory statements. At the initial May 13, 2009, hearing on the suppression

motion, Officer Hehman was the only witness to testify. The officer described the

events leading up to the search of Ruehlmann’s backpack. On cross-examination,

she admitted that she ultimately learned that the Florida warrant was “out of pick-up

area.” That is, the Florida authorities would not come to Ohio to take custody of

Ruehlmann. The officer noted that she had received no confirmation as to whether

the warrant was for a felony or a misdemeanor offense. But she testified, based upon

her 15 years of police experience, that warrants appearing on LEADS were for felony

offenses and that “if it’s a misdemeanor it doesn’t go nationwide.”

       {¶6}    At the conclusion of the hearing, the trial court carefully and fully

stated the facts upon which its decision was based. The court properly found that

once Officer Hehman had received knowledge of the outstanding Florida warrant,

she had had probable cause to arrest Ruehlmann. Although the court acknowledged

some confusion in the terminology used by the police officer, it declared that the

marijuana had been discovered pursuant to a search incident to a valid arrest. The

trial court denied Ruehlmann’s motion as to the marijuana. The trial court, however,



                                          3
                       OHIO FIRST DISTRICT COURT OF APPEALS



found that Ruehlmann’s statements that he had “a pound” of “weed” had been made

under custodial interrogation without a prior Miranda warning. The court ordered

the suppression of those two statements.

       {¶7}       After a gap of 17 months, the case finally proceeded to trial. Officer

Hehman testified again about the encounter on North Bend Road, now employing

different terminology to describe it. Both she and Officer Trentman testified that

Ruehlmann had been detained, not arrested, after she had received the LEADS “hit”

on the Florida warrant. In response to that and other testimony, the trial court noted

that “I do have some concerns about the underpinning for my ruling on the motion

to suppress.” The trial court ultimately declared sua sponte a mistrial and reopened

the hearing on the motion to suppress.

       {¶8}       At the renewed hearing, Officer Hehman again testified. She largely

recounted the same events that she had described in the first hearing. But Officer

Hehman added, for the first time in these proceedings, that when she and Officer

Trentman had approached Ruehlmann, both officers, then standing within feet of

Ruehlmann, had smelled the odor of marijuana. According to her testimony, Officer

Hehman believed that Ruehlmann had not been under arrest until after the smell of

marijuana had been detected.

       {¶9}       The trial court indicated that it gave no weight to the officer’s

testimony regarding the smell of marijuana. The court found that while the officers

possessed reasonable and articulable suspicion to detain Ruehlmann, they lacked

probable cause to arrest him until after they had conducted a full custodial search of

his backpack and had found the marijuana stored within. Since the probable cause

to arrest had arisen after the unjustified search of the backpack, the trial court

granted that portion of the motion seeking the suppression of the marijuana. The

state appealed.




                                            4
                      OHIO FIRST DISTRICT COURT OF APPEALS



       {¶10}    In its sole assignment of error, the state argues that the trial court

wrongly granted Ruehlmann’s motion to suppress as Officer Hehman had probable

cause to arrest Ruehlmann on the basis of the LEADS hit on the Florida warrant

alone, and that she had conducted a legal search incident to that arrest that resulted

in the discovery of the marijuana. We agree.

       {¶11}    Our review of the trial court’s commendably detailed findings of fact

and legal conclusions entails a two-step process. See In re A.J.S., 120 Ohio St.3d 185,

2008-Ohio-5307, 897 N.E.2d 629, ¶49 et seq.             First, we accept the trial court’s

findings of historical fact if they are supported by competent, credible evidence. See State

v. Burnside, 100 Ohio St.3d 152, 2003-Ohio-5372, 797 N.E.2d 71, ¶8. Then this court

must make an independent determination, as a matter of law, without deference to the

trial court’s legal conclusions, if those facts meet the applicable constitutional standards.

See id.; see, also, State v. Deters (1998), 128 Ohio App.3d 329, 334-335, 714 N.E.2d

972. In this case, the resolution of the state’s assignment of error depends upon the

latter determination of whether the trial court applied the correct legal standard in

concluding that Officer Hehman had lacked probable cause to arrest and search

Ruehlmann.

       {¶12}    The state must offer sufficient justification for Officer Hehman’s

detention and search of Ruehlmann at its inception and at each subsequent stage of

the inquiry. As “a police officer is free to ask a person for identification without

implicating the Fourth Amendment,” Officer Hehman was entitled to begin her

contact with Ruehlmann. Hiibel v. Sixth Judicial Dist. Court of Nevada, Humboldt

Cty. (2004), 542 U.S. 177, 185, 124 S.Ct. 2451.            The officer’s concerns about

Ruehlmann’s nervous and evasive behavior in a high-crime area provided ample

justification for her to detain him briefly to verify his identity and to check via the

computer terminal in her patrol car for open warrants. See Illinois v. Wardlow




                                             5
                     OHIO FIRST DISTRICT COURT OF APPEALS



(2000), 528 U.S. 119, 124, 120 S.Ct. 673; see, also, Terry v. Ohio (1968), 392 U.S. 1,

19-20, 88 S.Ct. 1868.

       {¶13}   As the trial court correctly noted, the full search of Ruehlmann’s

backpack could only have been justified by the existence of probable cause to arrest.

The test for probable cause to arrest without a warrant is whether the facts and

circumstances within an officer’s knowledge were sufficient to warrant a prudent

individual in believing that the accused had committed an offense. See State v.

Heston (1972), 29 Ohio St.2d 152, 155-156, 280 N.E.2d 376. As we noted in State v.

Deters, 128 Ohio App. 3d at 333, 714 N.E.2d 972, establishing probable cause “is a

question of law. The arresting officer’s subjective belief * * * is not material to the

legality of the detention; the correct test is whether there was objective justification

for the detention and arrest.”

       {¶14}   R.C. 2963.12 provides a police officer justification to effect a

warrantless arrest of a fugitive from justice “upon reasonable information that the

accused stands charged in the courts of any state” with a serious, felony-like offense.

See, also, R.C. 2935.04. An officer’s reasonable, objective belief that a crime has

been committed may be based upon information derived from reasonably

trustworthy sources. See Columbus v. Lenear (1984), 16 Ohio App.3d 466, 468, 476

N.E.2d 1085, citing State v. Timson (1974), 38 Ohio St.2d 122, 311 N.E.2d 16.

Information that an officer receives over a police computer link to the LEADS system

is a presumptively trustworthy source and thus sufficient to establish probable cause

for arrest. See State v. Schultz, 11th Dist. No. 2003-L-156, 2005-Ohio-345, ¶21; see,

also, State v. Jara (Nov. 8, 2001), 8th Dist. No. 79592; Case v. Kitsap Cty. Sheriff’s

Dept. (C.A.9, 2001), 249 F.3d 921, 928 (noting “a long line of cases” holding that a

computer “hit” establishes probable cause for a valid arrest).

       {¶15}   We hold that once Officer Hehman received the LEADS system report

that Ruehlmann was wanted under a Florida warrant typically issued for felony



                                           6
                     OHIO FIRST DISTRICT COURT OF APPEALS



offenses, she possessed information from a reasonably trustworthy source to

establish probable cause to arrest Ruehlmann without an Ohio warrant. See R.C.

2963.12.     A subsequent administrative determination that the suspect had been

detained “out of the pick-up area” and would not be returned to the foreign state

seeking his arrest does not affect our analysis. The proper focus is not on whether

the suspect was ultimately prosecuted under the foreign warrant, but on whether the

facts and circumstances known to the officer at the time of the arrest constituted

probable cause. See State v. Cronin, 1st Dist. No. C-100266, 2011-Ohio-1479.

       {¶16}    Once Officer Hehman possessed probable cause to conduct the lawful

custodial arrest of Ruehlmann, she also possessed justification to search his person

and his belongings to ensure that no weapons were present and to prevent the

destruction or concealment of evidence. See Chimel v. California (1969), 395 U.S.

752, 89 S.Ct. 2034; see, also, Rawlings v. Kentucky (1980), 448 U.S. 98, 111, 100

S.Ct. 2556; State v. Gilmore, 1st Dist. Nos. C-070521 and C-070522, 2008-Ohio-

3475, ¶14. A search incident to arrest was particularly justified here by Ruehlmann’s

nervousness and his efforts to move away from the officers when they approached

him.

       {¶17}    Because the search incident to arrest that uncovered the marijuana in

Ruehlmann’s backpack was performed after probable cause to arrest had arisen, the

search did not violate the Fourth Amendment. See State v. Jones, 88 Ohio St.3d

430, 439, 2000-Ohio-374, 727 N.E.2d 886. The officers required no additional

justification to search the backpack. While this court accepts the trial court’s finding

giving no weight to the officer’s testimony regarding the smell of marijuana, that

finding is immaterial to our resolution of the issue. The assignment of error is

sustained.

       {¶18}    Therefore, the judgment of the trial court granting Ruehlmann’s motion

to suppress the marijuana seized from his backpack is reversed. We note that the state has



                                            7
                      OHIO FIRST DISTRICT COURT OF APPEALS



not assigned as error, or argued in this appeal, that the trial court erred in ordering the

suppression of Ruehlmann’s pre-Miranda statements. The case is remanded to the trial

court for further proceedings consistent with law and this opinion.

                                                 Judgment reversed and cause remanded.

DINKELACKER, P.J., and FISCHER, J., concur.



Please Note:

       The court has recorded its own entry on the date of the release of this opinion.




                                             8